ALLOWABLE SUBJECT MATTER
Claims 1-3 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Buchner et al. (US 2017/0101097 A1) teaches producing a model of the surroundings of a vehicle, wherein a lane is determined on the basis of objects, free space boundaries and/or roadway limitations.  The lane indicates the zone around the vehicle in which the vehicle can drive freely.  The lane includes at least one lane segment, the lane segment comprising at least one lane segment boundary, in particular a front lane segment boundary, a rear lane segment boundary, a left lane segment boundary and a right lane segment boundary.  The distance from the vehicle to the lane segment boundary is determined, and the lane is made available to a driver assistance system. 
In regarding to independent claim 1, Buchner taken either individually or in combination with other prior art of record fails to teach or render obvious an automatic driving system that is mounted in a vehicle, comprising: a display device configured to display an upper limit value of a running speed of the vehicle which is set by a driver of the vehicle during the automatic driving, wherein the running control device: is configured to determine whether speed-deviation, running in which the running speed is: higher than the upper limit value is to be performed immediately before execution of the lane change control is started, and wherein the display device is configured to display a deviation value which is calculated based on a target value of the running speed and the upper limit value along with the upper limit value during the speed-
In regarding to independent claim 3, Buchner taken either individually or in combination with other prior art of record fails to teach or render obvious an automatic driving system that is mounted in a vehicle, comprising: a display device configured to display, during the automatic driving, a set value of an inter- vehicle distance which is set by a d river of the vehicle, wherein the running control device is configured to determine whether distance-deviation running in which the inter-vehicle distance is less than the set value is to be performed immediately before execution of the lane change control is started; and wherein the display device is configured to display a deviation value which is calculated: based on: a predicted value of the inter-vehicle distance and the set value along with the set value during the distance-deviation running when it is determined that the distance-deviation running is to be performed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	April 15, 2021